Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The response filed on 2/4/2022 is acknowledged. Claims 40, 45-46, 48, and 50 are currently pending. 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: In view of the amendments and Applicant’s persuasive arguments (see Applicant’ remarks filed on 2/4/2022 for details), the rejection is hereby withdrawn.   No other prior art was found to teach, motivate, or suggest an aqueous suspension for oral administration composition consisting of 0.4 % w/w/ atorvastatin, a suspending agent in an amount of about 2% w/w comprising carboxymethyl cellulose sodium in an amount of about 0.7% w/w and magnesium aluminum silicate in an amount of about 1.3% w/w; a preservative; a sweetener; a flavoring agent; and a water vehicle; wherein the atorvastatin has a d90 particle size of about 6 µm as claimed, which exhibit bioequivalence with atorvastatin tablet (Lipitor® RLD) and does not include surfactant, stabilizing agent, or buffering agent. Thus, the instant claims are novel and non-obvious over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Claims 40, 45-46, 48, and 50 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONG-SOOK BAEK whose telephone number is 571-270-5863.  The examiner can normally be reached 9:00AM-6:00PM Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/BONG-SOOK BAEK/Primary Examiner, Art Unit 1611